Title: From George Washington to Thomas Jefferson, 2 January 1791
From: Washington, George
To: Jefferson, Thomas


   
   Dear Sir,
   Sunday 2d Jany 1791
   
   The enclosed Notes are sufficiently descriptive to comprehend the two objects fully; but it is necessary to remark, that if the first line begins at a point on Hunting Creek, the fourth line cannot, in any part touch (Though it will include) the Town of Alexandria; because Huntg Creek is below the boundaries of the Town. And, if it could be so ordered as for the first line to avoid touching the town—that is, to allow room for its extending backwards, as well as up and down the River, without throwing too much of the district into Virginia, it would be a desirable measure. Where are the Acts, or Resolutions of the States of Virginia & Maryland (respecting the Cession of the ten miles Square) to be met with? If to be brought from the Archives of these States, much time will be required in obtaining them: but quere, are they not among the deposits of the Genl Governmt? The presumption is, that they were transmitted by the two States above mentioned. Yrs Affectly
   
   Go: Washington
   
   